       Case 20-50220                Doc 7          Filed 03/18/20 Entered 03/19/20 01:02:42                          Desc Imaged
                                                   Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1              Jordan David Chenette                                             Social Security number or ITIN        xxx−xx−9664
                      First Name   Middle Name     Last Name                            EIN 20−2362106
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Virginia
                                                                                        Date case filed for chapter 7 3/14/20
Case number:          20−50220


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jordan David Chenette

2.      All other names used in the dba Four Seasons Cleaning and Janitorial, Inc., dba
        last 8 years                Pool Cleaning and Repair, LLC, dba Sales Unlimited
                                    LLC, dba Universal Consulting, LLC

3.     Address                               407 Stonewall Street
                                             Strasburg, VA 22657

4.     Debtor's attorney                     Suad Bektic                                            Contact phone 540−349−3232
                                             New Day Legal, PLLC
       Name and address                      98 Alexandria Pike, Suite 10
                                             Warrenton, VA 20186

5.     Bankruptcy trustee                    W Stephen Scott(80)                                    Contact phone (434) 227−5520
                                             PO Box 1312
       Name and address                      Charlottesville, VA 22902
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 20-50220                  Doc 7         Filed 03/18/20 Entered 03/19/20 01:02:42                                 Desc Imaged
                                                   Certificate of Notice Page 2 of 4

Debtor Jordan David Chenette                                                                                                Case number 20−50220


6. Bankruptcy clerk's office                      116 N. Main St., Room 223                                   Hours open 8 a.m. − 4:30 p.m.
                                                  Harrisonburg, VA 22802
    Documents in this case may be filed at this                                                               Contact phone (540) 434−8327
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 3/15/20


7. Meeting of creditors                           April 15, 2020 at 11:30 AM                                  Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Courtroom, Historic,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Courthouse, Court St. Entrance,
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     103 N Main St., Woodstock, VA
                                                                                                              22664
                                                          *** Valid photo identification required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 6/15/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 20-50220     Doc 7    Filed 03/18/20 Entered 03/19/20 01:02:42             Desc Imaged
                                      Certificate of Notice Page 3 of 4

                                      United States Bankruptcy Court
                                      Western District of Virginia
In re:                                                                                 Case No. 20-50220-rbc
Jordan David Chenette                                                                  Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0423-5           User: admin                 Page 1 of 2                   Date Rcvd: Mar 16, 2020
                               Form ID: 309A               Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 18, 2020.
db             +Jordan David Chenette,    407 Stonewall Street,     Strasburg, VA 22657-2320
tr             +W Stephen Scott(80),    PO Box 1312,    Charlottesville, VA 22902-1312
4886797        +ASP Franchising, LLC,    3986 Lake Street,    Macon, GA 31204-2232
4886798        +Bank of America,    P.O Box 15796,    Wilmington, DE 19886-5796
4886806        +FCCI Insurance Group,    6300 University Parkway,     Sarasota, FL 34240-7043
4886807        +Forrest Surprenant,    7258 Balwin Ridge Road,    Warrenton, VA 20187-4514
4886808        +Four Seasons Cleaning and Janitorial Inc,     961 Russell Avenue,    Suite A,
                 Gaithersburg, MD 20879-3285
4886809        +Geico Commercial Auto,    P.O. Box 822636,    Philadelphia, PA 19182-2636
4886810        +Goldman Sachs Bank USA,    P.O. Box 45400,    Salt Lake City, UT 84145-0400
4886812        +HSBC Bank USA, N.A.,    P.O. Box 4657,    Carol Stream, IL 60197-4657
4886813        +Justin DiBlassio, Esq.,    7120 Samuel Morse Drive, Suite 300,     Columbia, MD 21046-3423
4886818        +PNC Bank,    P.O Box 747032,    Pittsburgh, PA 15274-7032
4886816        +Pennymac Loan Services,    P.O. Box 514387,    Los Angeles, CA 90051-4387
4886817        +Pie Insurance,    1615 L Street, NW,    Washington, DC 20036-5750
4886819        +Pool Cleaning and Repair, LLC,     961 Russell Avenue,    Suite A,   Gaithersburg, MD 20879-3285
4886821         TD Bank business line of credit,     P.O. Box 5600,    Lewiston, ME 04243-5600
4886822        +Universal Consulting, LLC,     407 Stonewall Street,    Strasburg, VA 22657-2320
4886823        +Wells Business BKG Sup Grp,     P.O. Box 202902,    Dallas, TX 75320-2902
4886824         Wells Fargo,    P.O Box 77033,    Minneapolis, MN 55480-7733

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: sbektic@newdaylegal.com Mar 16 2020 23:34:37       Suad Bektic,
                 New Day Legal, PLLC,    98 Alexandria Pike, Suite 10,    Warrenton, VA 20186
ust            +E-mail/Text: ustpregion04.rn.ecf@usdoj.gov Mar 16 2020 23:34:57       USTrustee,
                 Office of the United States Trustee,    210 First Street, Suite 505,    Roanoke, VA 24011-1620
4886793         E-mail/Text: bankruptcy@alliantcreditunion.com Mar 16 2020 23:35:08        Alliant Credit Union,
                 125 E Algonquin Rd,    Arlington Heights, IL 60005
4886794         E-mail/Text: bankruptcy@alliantcreditunion.com Mar 16 2020 23:35:09        Alliant Credit Union,
                 P.O. Box 1666,   Des Plaines, IL 60017-1666
4886795        +EDI: AMEREXPR.COM Mar 17 2020 03:23:00      American Express,    P.O. Box 981537,
                 El Paso, TX 79998-1537
4886796         EDI: AMEREXPR.COM Mar 17 2020 03:23:00      Amex,    P.O. Box 650448,   Dallas, TX 75265-0448
4886799        +EDI: CAPITALONE.COM Mar 17 2020 03:23:00      Capital One Bank Usa N.,     P.O Box 30281,
                 Salt Lake City, UT 84130-0281
4886802         EDI: CITICORP.COM Mar 17 2020 03:23:00      Citi Cards,    P.O. Box 70166,
                 Philadelphia, PA 19176-0166
4886803        +EDI: CITICORP.COM Mar 17 2020 03:23:00      Citicards Cbna,    P.O Box 6217,
                 Sioux Falls, SD 57117-6217
4886792        +E-mail/Text: bkr@taxva.com Mar 16 2020 23:35:22       Commonwealth of Virginia,    P.O. Box 2156,
                 Richmond, VA 23218-2156
4886805         EDI: DISCOVER.COM Mar 17 2020 03:23:00      Discover Financial Services LLC,     P.O Box 15316,
                 Wilmington, DE 19850
4886804        +EDI: NAVIENTFKASMDOE.COM Mar 17 2020 03:23:00       Dept Of Ed/navient,    P.O Box 9635,
                 Wilkes Barre, PA 18773-9635
4886811        +EDI: HFC.COM Mar 17 2020 03:23:00      HSBC Bank,    P.O. Box 2013,   Buffalo, NY 14240-2013
4886791        +EDI: IRS.COM Mar 17 2020 03:23:00      IRS,   P.O. Box 7346,    Philadelphia, PA 19101-7346
4886800         EDI: JPMORGANCHASE Mar 17 2020 03:23:00      Chase,    P.O Box 15298,   Wilmington, DE 19850
4886814        +EDI: NFCU.COM Mar 17 2020 03:23:00      Navy FCU,    P.O. Box 3500,   Merrifield, VA 22119-3500
4886815        +EDI: NFCU.COM Mar 17 2020 03:23:00      Navy Federal Credit Union,    820 Follin Lane,
                 Vienna, VA 22180-4907
4886832        +EDI: PRA.COM Mar 17 2020 03:23:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
4886820        +EDI: RMSC.COM Mar 17 2020 03:23:00      Synchrony/PayPal MC,    P.O Box 965005,
                 Orlando, FL 32896-5005
4886825        +EDI: WFFC.COM Mar 17 2020 03:23:00      Wells Fargo Auto,    P.O. Box 17900,
                 Denver, CO 80217-0900
                                                                                               TOTAL: 20

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             +PRA Receivables Management, LLC,   PO Box 41021,    Norfolk, VA 23541-1021
4886801*       ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,    700 KANSAS LANE FLOOR 01,
                  MONROE LA 71203-4774
                (address filed with court: Chase,    P.O. Box 15298,    Wilmington, DE 19850)
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
           Case 20-50220            Doc 7      Filed 03/18/20 Entered 03/19/20 01:02:42                         Desc Imaged
                                               Certificate of Notice Page 4 of 4



District/off: 0423-5                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 16, 2020
                                      Form ID: 309A                      Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 18, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 15, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
